Helvetia Asset Recovery,




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     April 22, 2015

                                  No. 04-14-00569-CV

                                     Burton KAHN,
                                       Appellant

                                            v.

                       HELVETIA ASSET RECOVERY, INC.,
                                  Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-18355
                      Honorable Michael E. Mery, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court